Citation Nr: 0914593	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for latent type 
schizophrenic reaction residual type with depressive features 
(schizophrenia), rated as 30 percent disabling prior to April 
14, 2008, and 50 percent disabling since April 14, 2008.     


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that continued the Veteran's 
evaluation for schizophrenia as 30 percent disabling. 

The Veteran appeared at the RO and testified before a 
Decision Review Officer (DRO) in June 2003 and the 
undersigned Veterans Law Judge in June 2004.  Transcripts 
from those hearings are of record.

In January 2005, the Board denied the Veteran's increased 
rating claim.  The Veteran thereafter appealed the matter to 
the United States Court of Appeals for Veterans Claims 
(Court).  On May 16, 2006, the Court issued an order that 
remanded the matter to the Board for action in compliance 
with the Joint Motion for Partial Remand.  The Board remanded 
the case for development in accord with the motion in October 
2006. 

In an October 2008 rating decision, the RO increased the 
Veteran's evaluation for latent type schizophrenic reaction 
residual type with depressive features from 30 to 50 percent 
disabling, effective April 14, 2008.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

In a June 2008 letter, the Veteran's representative asserted 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  To date, this issue has not been 
considered by VA and it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.	Prior to April 14, 2008, the Veteran's schizophrenia was 
manifested by anxiety, depression, recurrent nightmares, 
severe startle response, mood swings, weight loss, 
forgetfulness, irritability, and loss of energy.  These 
symptoms caused mild to moderate occupational impairment. 

2.	After April 14, 2008, the Veteran's schizophrenia was 
manifested by depression, fear of hurting others, 
irritability, anxiety, anger, fragmented speech, inadequate 
affect, and poor judgment and insight.  These symptoms caused 
serious social and occupational impairment.  

CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 30 
percent prior to April 14, 2008, or higher than 50 percent 
since April 14, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 
4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in January 2002, November 
2006, and June 2008; rating decisions in October 2002 and 
October 2008; a statement of the case in April 2003; and 
supplemental statements of the case in October 2003 and 
January 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The Veteran seeks an increased rating for his service-
connected schizophrenia.  He argues that a higher rating is 
warranted because his disability has rendered him 
unemployable and totally and permanently disabled.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2008).  Under the General 
Rating Formula for Mental Disorders, a 30 percent rating is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2008).  

A 50 percent rating is warranted if a mental disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2008). 

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2008).

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).    

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score of 41-50 illustrates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships. Richard v. Brown, 9 Vet. App. 
266 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  The Board must consider the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board must also consider whether 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The basic facts of this case have not changed significantly 
since the Board's January 2005 decision.  The medical 
evidence shows that the Veteran has received ongoing 
treatment for his psychiatric disorder since 1990.  His 
symptoms have been primarily related to stress he experienced 
while employed with the United States Postal Service.  He 
believed that he was being persecuted by his superiors and, 
as result, suffered from anxiety and depression.  

Private treatment notes from December 1990 through January 
1999 indicate that the Veteran's schizophrenia was 
exacerbated by stressful situations on the job.  His 
condition caused him to be absent from work from 30 days in 
1990 and an unspecified amount of time in January 1999.  
During that time, his symptoms included recurrent nightmares, 
severe startle response, mood swings, depressive episodes, 
numbness, and feelings of hopelessness.  

A VA treatment note from December 1999 shows that the Veteran 
complained of continuing problems on his job.  Yet, he 
reported that he sought legal advice and filed a complaint 
with the U.S. Equal Employment Opportunity Commission (EEOC).  
The Veteran also stated that his wife had been diagnosed with 
cancer and needed surgery.  Based on his interview with the 
Veteran, a VA social worker opined that the Veteran had a 
serious problem at his job that was affecting his ability to 
carry out his duties in the most effective way.  However, the 
clinician concluded that the Veteran's wife's illness was 
affecting him more. 

VA treatment notes from March 2000 reveal that the Veteran 
got into a verbal altercation with his immediate supervisor.  
The Veteran asked to be transferred to another post office to 
alleviate the stress of his current situation.  Yet, when he 
was offered a transfer later that same month, the Veteran 
turned it down because he believed that the new position 
would be eliminated.  The record shows that a VA physician 
recommended that the Veteran take four days off of work from 
March 13-16.
  
In March 2001, the Veteran submitted a memorandum wherein he 
described a series of confrontations he had with his union 
representative and his superiors at the Post Office.  He 
reported that the incidents caused him to become depressed, 
unable to sleep, and mentally unstable.   

The record shows that the Veteran entered the Day Hospital 
Program at the VA medical center (MC) in March 2001.  He 
reported being very irritable, having difficulty sleeping, 
feeling depressed, and being totally preoccupied with his 
work situation. He stated that he was also anxious and sad 
because his wife was ill.  

On mental status examination, the Veteran was coherent, 
relevant, and logical.  He was alert, active, and oriented in 
all spheres.  There was no evidence of perceptual 
disturbances, psychomotor agitation or retardation, memory 
loss, obsessions, or delusions.  His mood was sad and his 
affect was appropriate.  He denied having suicidal or 
homicidal ideation.  A GAF score of 61-70 was assigned.  

The Veteran's wife died in March 2001.  When seen shortly 
after her death, the Veteran reported that he was crying 
continually, unable to sleep, tired, and depressed.  On 
mental status examination, he was coherent, relevant, and 
logical.  His insight and judgment were fair.  He denied 
having suicidal or homicidal ideation.  

In April 2001, the Veteran reported that his symptoms were 
improving thanks to the treatment he was receiving.  He 
stated that he still felt very anxious about returning to 
work and indicated that he believed that his life was in 
danger because he "knew too much."  The VA psychiatrist 
concluded that the Veteran's paranoia was a normal response 
to his work situation. 

The Veteran was discharged from the Day Hospital Program in 
May 2001.  At that time, his mood was euthymic and his affect 
was appropriate.  His thought processes were coherent, 
relevant, and logical.  No perceptual disturbances were 
noted.  

In August 2001, the Veteran's therapist concluded that he was 
able to return to work.  However, he recommended that the 
Veteran be placed in a less stressful environment until he 
recovered from the death of his wife.

The Veteran underwent a VA psychiatric examination in 
February 2002.  He reported that continued problems at work 
had caused him to be depressed.  He stated that he had 
requested a disability retirement from the Postal Service. 

On mental status examination, the Veteran was properly 
groomed, alert, and oriented in all spheres.  His mood was 
depressed, his affect was restricted, and his attention, 
concentration, and memory were good.  His speech was clear 
and coherent.  He denied having hallucinations or suicidal or 
homicidal ideations.  His insight and judgment were fair.  
The Veteran exhibited good impulse control.  A GAF score of 
60 was assigned.  

VA treatment records from April 2003 establish that the 
Veteran showed up at the VA medical center appearing unkempt 
and complaining of increased anxiety and sleep disturbances 
related to the war in Iraq.  He stated that he believed that 
his superiors at the Postal Service were after him and 
against him.  On mental status examination, the Veteran was 
coherent, alert, oriented in all spheres, and relevant.  His 
attention and concentration were fair, his insight was poor, 
and his affect was inappropriate.  He denied hearing voices 
or having any intent to harm himself or others.  

The VA physician characterized the Veteran's thoughts as 
persecutory delusions or referential ideas.  She also 
recommended that the Veteran take a week off work in order to 
prevent a relapse or deterioration of his condition.  A 
medical certificate shows that the Veteran was off work for 
one week in April 2003.

During a hearing before a DRO in June 2003, the Veteran 
complained about the way he was treated by the Postal 
Service.  He stated that although he had provided his 
employer with a medical certificate authorizing his absence 
from work in April 2003, his supervisor had initiated 
disciplinary action against him for the absence. He claimed 
that stress on the job had caused him to suffer insomnia, 
nightmares, weight loss, and memory problems.

An August 2003 treatment note shows that the Veteran decided 
to retire from his job in January 2004 to alleviate his 
stress.  Socially, the Veteran reported that he was living 
with a woman and had good relationships with his two adult 
children.

The Veteran underwent a second VA psychiatric examination in 
September 2003.  He reported that he planned to retire from 
the Postal Service after 27 years.  He complained of 
depression, irritability, loss of energy, insomnia, and 
anxiety.   

On mental status examination, the Veteran was well groomed, 
cooperative, spontaneous, alert, and in contact with reality.  
No psychomotor retardation or agitation was noted.  He denied 
experiencing any psychotic symptoms or cognitive problems.  
His thought processes were coherent and logical with no 
looseness of association.  His speech was organized, his 
memory was intact, his abstraction capacity was normal, his 
judgment was good, and his insight was fair.  He demonstrated 
no delusions or hallucinations.  He had no phobias, 
obsessions, panic attacks, or suicidal ideas.  His mood was 
depressed and his affect was constricted and appropriate.  He 
was oriented in all spheres.  There was no evidence of 
inappropriate behavior, or thought process or communication 
impairment.  The Veteran was able to maintain the activities 
of daily living.

After examining the Veteran and reviewing the claims file, 
the examiner concluded that the Veteran's symptoms did not 
interfere with his social or occupational functioning.  In 
the absence of psychotic signs or symptoms, the examiner 
found no indication that the Veteran's mental status was 
worse than when he was last examined in September 2002.  A 
GAF score of 60 was assigned.   

The record shows that the Veteran retired from employment in 
October 2003.  The evidence also establishes that the Veteran 
remarried that same month.  

Treatment records from February 2004 show that the Veteran 
reported that he no longer experienced daytime sleepiness, 
fatigue, or disturbed sleep after being prescribed a 
continuous positive airway pressure (CPAP) machine for his 
sleep apnea.  He also stated that his psychiatric symptoms 
had improved since his retirement.  

The Veteran testified before the undersigned Veteran's Law 
Judge in June 2004.  He stated that he endured harassment on 
the job for approximately ten years before his retirement.  
He stated that the stressful conditions at work caused him to 
develop a nervous condition and lose sleep and weight.  He 
averred that there were times when his physicians wanted him 
to be hospitalized but he refused because he had children at 
home that needed his care.  The Veteran's representative also 
claimed that the Veteran was unable to get in-patient 
treatment for his condition because the psychiatric wards in 
Puerto Rico had been closed for the last seven years.   
  
The Veteran underwent a fourth VA psychiatric examination in 
September 2007.  He complained of trouble sleeping, 
nightmares, and forgetfulness.  On mental examination, the 
Veteran was clean and cooperative.  His speech was 
spontaneous, his affect was constricted, and his mood was 
dysphoric.  He was oriented to person, time, and place.  He 
denied having inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  
His impulse control was good.  His remote, recent, and 
immediate memory was normal.  The Veteran reported that he 
personally handled his money and paying for bills. 

Based on her examination of the Veteran and review of the 
claims file, the examiner concluded that the Veteran's 
service-connected schizophrenia did not cause impairment in 
his social or occupational areas of functioning.  She 
supported her conclusion by noting that the Veteran was 
gainfully employed for 27 years and married for 21 years 
until his wife passed away in 2001.  A GAF score of 65 was 
assigned.    

In June 2008, the Veteran submitted three "Psychiatric 
Evaluations" from a private physician who treated him off 
and on since September 1999.  In the first evaluation note, 
dated January 2007, the doctor gave an overview of the 
Veteran's history based on 11 interviews he conducted with 
the Veteran between January 1999 and November 2006.  He also 
summarized the Veteran's complaints and his own findings at 
various times during the Veteran's treatment.  He opined, 
"The patient developed a frame of schizophrenia while he was 
in the Army.  He achieved a partial adjustment and was 
working in the postal service, but with many difficulties, 
mostly due to his emotional-mental conditions.  The prognosis 
has been poor.  Definitively, he is totally and permanently 
disabled from work."  A GAF score of 50 was assigned.  

The second note, dated April 2008, shows that the Veteran was 
clean, restless, verbose, cooperative, spontaneous, 
irritable, anxious, and angry at all the persecution he 
suffered on his job and at the hands of the VA.  His affect 
was inadequate, his memory was acceptable for all events, he 
was oriented to all three spheres, and his intellectual 
capacitates were preserved.  While the Veteran was coherent, 
fragmentations were observed.  His judgment and insight were 
poor.  The doctor noted, "[The Veteran's] condition, at 
present, is disabling. He is not in condition to work.  His 
abilities to maintain interpersonal relations with other 
persons are very poor."  A GAF score of 55 was assigned.  

In the third psychiatric evaluation note dated May 2008, the 
doctor stated that he had reviewed the September 2007 VA 
examination report and believed that the GAF score assigned 
was incorrect.  He stated, "In the past VA has given [the 
Veteran] higher GAF scores, but these are not right for his 
symptoms."  The physician explained that due to his 
schizophrenia, the Veteran did not trust people and therefore 
did not give a full description of his symptoms to the 
examiner.  He stated that the Veteran's disability caused 
depression, fear of hurting others, poor judgment, and 
anxiety.  He stated that those symptoms made it hard for the 
Veteran to maintain interpersonal relationships and left him 
totally disabled to work.     

After a thorough review of the record, the Board finds that 
the evidence shows that the Veteran's symptomology more 
nearly approximated the criteria for a 30 percent rating 
prior to April 14, 2008.  The evidence reflects that between 
1990 and 2003, the Veteran's disorder rendered him unable to 
perform occupational tasks intermittently.  For example, 
although he missed 30 days of work in 1990, the Veteran was 
able to perform his job duties without incident for nine 
years.  Then, after taking off an unspecified amount of time 
in 1999, he worked without interruption until 2001.  The 
Veteran took two months off in 2001 to treat his condition 
and cope with the loss of his wife.  Then, he worked for two 
more years without the need for medical leave.  All in all, 
over the course of 13 years, the record shows that the 
Veteran only missed approximately four months of work due to 
his disability.  

Additionally, while the record shows that the Veteran had 
problems on his job, overall it appears that he was 
functioning satisfactorily between from 1999 to 2003.  The 
record does not suggest that his behavior was inappropriate, 
his self-care was lacking, or his conversation was abnormal.  
He was able to obtain legal advice and file an EEOC complaint 
to preserve his rights.  He was also capable of handling his 
own finances.   

Even while attending the Day Hospital Program in 2001, the 
Veteran was coherent, relevant, logical, alert, active, and 
oriented.  His GAF score upon entering the program was 61-70, 
indicating mild symptoms.  And, upon being discharged in 
April, the Veteran reported that his schizophrenia symptoms 
were improved.  

Socially, the evidence demonstrates that the Veteran was able 
to continuously provide care for his children.  He was not 
estranged from his first wife prior to her death in 2001.  He 
was able to remarry in 2003.  Moreover, two VA examiners 
concluded that the Veteran's symptoms did not interfere with 
his social functioning in September 2003 and September 2007.

With regard to his symptomatology, the Veteran most often 
reported having anxiety, depression, recurrent nightmares, 
severe startle response, mood swings, weight loss, 
forgetfulness, irritability, and loss of energy.  He did not 
exhibit flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; or impaired abstract thinking.  Moreover, his GAF 
scores were between 60 and 70 between 1990 and 2007, which 
reflect moderate to mild symptoms.  

The Board notes that prior to April 2008, the Veteran 
exhibited some of the symptoms that are among the criteria 
for a higher rating.  For example, the Veteran's affect was 
restricted in February 2002.  And, in April 2003, his insight 
was poor, his affect was inappropriate, and he appeared 
unkempt.  However, the aforementioned symptoms were 
exceptional and out of the ordinary.  Overall, the Veteran's 
reported symptoms more nearly approximate the criteria for a 
30 percent rating.  Therefore, the Board finds that a 50 
percent rating is not warranted prior to April 14, 2008.  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2008).

The Board acknowledges that the record contains evaluations 
wherein a private physician concluded that the September 2007 
VA examination report did not accurately reflect the severity 
of the Veteran's symptoms.  However, the Board does not find 
the doctor's assertions persuasive because: (1) they are 
based on sporadic treatment of the Veteran and the review of 
a single VA examination report; (2) he failed to provide 
examples of the alleged disparities between the Veteran's 
symptoms and the assigned GAF scores; and (3) he did not the 
explain why he believed that the Veteran was unemployable and 
totally disabled when the record failed to show that he had 
lost a job, been denied employment, or exhibited symptoms 
similar to those described in the criteria for a 100 percent 
rating.  Bloom v. West, 12 Vet. App. 185 (1999); Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Therefore, the Board 
finds the GAF score and opinion provided by the VA examiner 
has more probative weight.

After April 14, 2008, however, private treatment records 
indicate that the Veteran's condition had deteriorated thanks 
in part to VA's denial of his increased rating claim.  His 
speech was described as fragmented, his affect was 
inadequate, and his judgment and insight were poor.  The 
record also indicates that the Veteran's disability caused 
him to be unemployable and strained his interpersonal 
relationships.  Significantly, his GAF score of 50 indicates 
serious symptoms.   Therefore, the Board finds that from 
April 14, 2008, the Veteran's schizophrenia caused the type 
of occupational and social impairment contemplated by a 50 
percent rating.

The Board does not find that a 70 percent evaluation is 
warranted for any time during the pendency of this appeal.  
The record does not show that the Veteran's schizophrenia 
caused suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Similarly, the Board finds that that a 100 percent evaluation 
is not warranted for any time during the pendency of this 
appeal. There is no evidence that the Veteran's psychiatric 
disability caused grossly inappropriate behavior or grossly 
impaired his thought processes or communication.  He was not 
a threat to himself and others.  He did not suffer from any 
delusions or hallucinations.  The Veteran was not disoriented 
to time or place.  Further, there is no evidence that his 
memory loss caused him to forget the names of close 
relatives, his own occupation, or his own name.  Hence, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted.  

The Board acknowledges the Veteran's assertions regarding the 
severity of his schizophrenia.  However, as a layperson 
without the appropriate medical training and expertise, he is 
simply not competent to render a probative opinion on a 
medical matter.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994). 
However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact.  The later is a factual determination going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the Veteran's 
disability caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  As was previously discussed, the 
Veteran's absences from work were intermittent over the 
course of 13 years.  Additionally, the record shows that the 
Veteran was only hospitalized once in 2001.  Further, 
although the Veteran is currently unemployed, the evidence 
does not indicate that the average industrial impairment from 
his disability is in excess of that contemplated by the 
assigned rating.  Therefore, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for his disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that an evaluation in excess 
of 30 percent is not warranted prior to April 14, 2008; and 
an evaluation in excess of 50 percent is not warranted after 
April 14, 2008.  Since the preponderance of the evidence is 
against the Veteran's claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for latent type schizophrenic reaction 
residual type with depressive features, rated as 30 percent 
disabling prior to April 13, 2008, and 50 percent disabling 
since April 14, 2008, is denied.     




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


